Citation Nr: 0018081	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability to include patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active service from April 1993 to December 
1997.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic left 
knee disability to include patellofemoral pain syndrome.  The 
veteran has been represented throughout this appeal by the 
Marine Corps League.  


FINDING OF FACT

The veteran's service medical records indicate that he was 
diagnosed with left patellofemoral pain syndrome during 
active service and at his September 1997 naval medical board 
physical examination.  The veteran's knee disability was 
found to render him unfit for continued active service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic left knee disability to include patellofemoral pain 
syndrome is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the Court of Appeals for the Federal 
Circuit held that the VA has a duty to assist only those 
claimants who have established well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Where the claimed disorder is manifested at service 
separation and the veteran's claim is received within months 
of service separation, the nexus between the veteran's 
inservice and current disability is presumed for purposes of 
a well-grounded claim in the absence of affirmative evidence 
to the contrary.  Hampton v. Gober, 10 Vet. App. 481 (1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Clinical documentation from St. Mary's Health Center dated in 
July 1988 indicates that the veteran underwent a partial 
right medial meniscectomy secondary to a right anterior 
cruciate ligamental tear.  While the "preoperative" 
diagnosis states that the veteran had sustained a left medial 
meniscus tear, the Board finds that this notation must be 
considered as a typographical error given that the 
"post-operative" diagnosis, associated pathological 
studies, and other clinical documentation arising from the 
procedure all establish that the veteran underwent a right 
knee surgical procedure.  

At his February 1993 physical examination for service 
entrance, the veteran reported that he had undergone a July 
1988 right knee operation.  On examination, the veteran was 
found to exhibit no left knee abnormalities.  The veteran's 
service medical records indicate that he was treated for left 
knee patellofemoral pain syndrome on several occasions.  The 
report of an October 1997 naval medical board report relates 
that the veteran was diagnosed with bilateral patellofemoral 
pain syndrome which did not exist prior to service and 
rendered him unqualified for continued active service.  

In January 1998, the veteran submitted a Veteran's 
Application for Compensation or Pension (VA Form 21-526) for 
a bilateral knee disability.  The Board finds that such 
evidence establishes a well-grounded claim of entitlement to 
service connection for a chronic left knee disability to 
include patellofemoral pain syndrome.  Hampton v. Gober, 
10 Vet. App. 481 (1997).  


ORDER

The veteran's claim of entitlement to service connection for 
a chronic left knee disability to include patellofemoral pain 
syndrome is well-grounded.  


REMAND

The Board observes that the veteran has not been afforded a 
VA examination for compensation purposes in order ascertain 
the current nature and severity of his left knee disability.  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should request that the 
veteran provide information as to all 
post-service treatment of his left knee 
disability including the names and 
addresses of all treating physicians.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and etiology 
of his left knee disability.  All tests 
and studies should be accomplished and 
the findings should be reported in 
detail.  The examiner should express an 
opinion as to the etiology of all 
identified chronic left knee disabilities 
and their relationship, if any, to active 
service.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

3.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence then of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic left knee 
disability to include patellofemoral pain 
syndrome.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  


		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

